Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-2, 4-22 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s)  1, 4-7, 9-13, 15-17, 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chueh et al (US Patent Application Publication 2014/0195839; cited in IDS), in view of Stemen (US Patent Application Publication 20120159209), further in view of Girard (US Patent Application Publication 20120170754). 


For claim 1, Chueh et al teach the following limitations: A method of operating an integrated circuit system (Fig 1 – Fig 2; [0019]) comprising: a processor (Fig 1; processing circuit 110) operable in at least a lower power state and a higher power state (processor has power saving state and wake state; [0020]); a memory comprising instructions for executing a first task using the processor (events shown in Fig 4 and Fig 5 are executed by processor; non-timing sensitive wake up event is the first task), the first task having a minimum execution interval associated therewith ((this is a periodic event; [0042] and therefore, executes periodically with an execution interval) wherein the method comprises: executing the first task using the processor ([0042] mentions that the event is periodic; thus, the event is executed); after the minimum execution interval has elapsed ([0041] mention that queued in a waiting pool regardless of corresponding wake time; [0036] mention that wake event can be delayed; thus, the interval has elapsed), determining whether the processor is in the higher power state ([0041] mention that grouping events are queued until a triggering event is triggered; triggering event represent the higher power state as the device is woken [0027]; thus system determines whether the processor is in higher power state); if the processor is in the higher power state after the minimum execution interval elapses, executing the first task using the processor  ([0027] when triggering event wake up the device, processor performs operations corresponds to grouping events; [0036] mention that grouping events or non-timing sensitive events are delayed; thus, when the processor is in higher power state and the minimum interval has expired; the events are executed); and if the processor is not in the higher power state after the minimum execution interval elapses, not executing the first task ([0036] mention that non-timing sensitive events are delayed to perform operations when triggering condition is found; [0041] mentions that grouping events are in a waiting pool regardless of wake up time till a coming triggering event; Fig 3 330 shows the suspend state; [0028] mention that operations correspond to grouping event is performed at the time of triggering event so that device will not be woken up; thus, when the grouping event’s schedule does not coincide with triggering events, the processor is in sleep state and the operations corresponds to grouping events are not performed).  

Chueh does not mention that the first task is only executed when the processor is in an idle state. Stemen et al teach that the idle time service to execute the background task ([0014]). Therefore, the background application can be classified as idle time task as this tasks do not require any user input. The background tasks are low priority tasks that can be delayed to be executed. Stemen checks whether the system is in idle state before executing the background tasks (Fig 6). Therefore, the task (i.e. background tasks) can be executed, then the minimum execution interval is elapsed, then the background task can be executed again. Although Stemen does not explicitly mention that the background task includes tasks that are performed only during idle state, it is well known that typical background tasks are primarily idle state tasks. Examiner cites Girard et al that explicitly mention that background task is an idle task when no other task is requesting CPU resources (i.e. idle state) (Fig 1 numeral 4; [0092]-[0095]). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to process the background task or idle task during the high power state, since the background application are often non-time critical and less prioritized. Each system including Chueh has background tasks, which are basically idle tasks (Girard). Stemen teaches background tasks (or, idle tasks according to Girard) that can be executed after minimum execution interval can further have extended execution duration to reduce power consumption.  This saves power but provide better performance. 

For claim 4, Girard teaches that the background task is the idle task ([0095]). 

For claim 5, Chueh, memory further comprises instructions for a second task that is executed periodically by the processor ([0042]; the triggering events are executed periodically).  
 
For claim 6, wherein the memory comprises instructions for a plurality of tasks, each with an associated priority level (triggering events have highest priority and cannot be delayed; the non-timing sensitive events have lower priority and can be delayed; [0028]; [0036], Chueh).  

For claim 7, wherein each of the plurality of tasks has an associated minimum execution interval ([0042]; these events are periodic and grouping events have predetermined range; [0034] [0036], Chueh).    
 
For claim 9, wherein the processor is operable in a medium power state ([0020], Chueh).  

For claim 10, wherein the memory further comprises instructions for executing a further task using the processor and a further minimum execution interval associated with the further task ([0042]; these events are periodic and grouping events have predetermined range from their period; [0034] [0036], Chueh).  

For claim 11, wherein the further task is executable when the processor is in the medium power state or the higher power state (grouping events and triggering events are executed when the device is in high power state; [0027], Chueh).
  
For claim 12, executing the further task using the processor; after the further minimum execution interval has elapsed, determining whether the processor is in the lower power state, medium power state or higher power state (Chueh [0041] mention that grouping events are queued until a triggering event is triggered; triggering event represent the higher power state as the device is woken [0027]; thus system determines whether the processor is in higher power state; this also includes determining in sleep or shut down state); if the processor is in the medium or higher power state after the minimum execution interval elapses, executing the further task using the processor  ([0027] when triggering event wake up the device, processor performs operations corresponds to grouping events; [0036] mention that grouping events or non-timing sensitive events are delayed; thus, when the processor is in higher power state and the minimum interval has expired; the events are executed); and if the processor is in the lower power state after the minimum execution interval elapses, not executing the further task (([0036] mention that non-timing sensitive events are delayed to perform operations when triggering condition is found; [0041] mentions that grouping events are in a waiting pool regardless of wake up time till a coming triggering event; Chueh Fig 3 330 shows the suspend state; [0028] mention that operations correspond to grouping event is performed at the time of triggering event so that device will not be woken up; thus, when the grouping event’s schedule does not coincide with triggering events, the processor is in sleep state and the operations corresponds to grouping events are not performed),  

 For claim 13, Chueh et al teach the following limitations: An integrated circuit system (Fig 1 – Fig 2; [0019]) comprising: a processor  (Fig 1; processing circuit 110) operable in at least a lower power state and a higher power state (processor has power saving state and wake state; [0020]); a memory comprising instructions for executing a first task using the processor, the first task having a minimum execution interval associated therewith (events shown in Fig 4 and Fig 5 are executed by processor; non-timing sensitive wake up event is the first task; this is a periodic event; [0042] and therefore, executes periodically with an execution interval); wherein the integrated circuit system is configured to: execute the first task using the processor  ([0042] mentions that the event is periodic; thus, the event is executed); after the minimum execution interval has elapsed ([0041] mention that queued in a waiting pool regardless of corresponding wake time; [0036] mention that wake event can be delayed; thus, the interval has elapsed), determine whether the processor is in the higher power state ([0041] mention that grouping events are queued until a triggering event is triggered; triggering event represent the higher power state as the device is woken [0027]; thus system determines whether the processor is in higher power state); if the processor is in the higher power state after the minimum execution interval elapses, execute the first task using the processor ([0027] when triggering event wake up the device, processor performs operations corresponds to grouping events; [0036] mention that grouping events or non-timing sensitive events are delayed; thus, when the processor is in higher power state and the minimum interval has expired; the events are executed); and if the processor is not in the higher power state after the minimum execution interval elapses, not execute the first task ([0036] mention that non-timing sensitive events are delayed to perform operations when triggering condition is found; [0041] mentions that grouping events are in a waiting pool regardless of wake up time till a coming triggering event; Fig 3 330 shows the suspend state; [0028] mention that operations correspond to grouping event is performed at the time of triggering event so that device will not be woken up; thus, when the grouping event’s schedule does not coincide with triggering events, the processor is in sleep state and the operations corresponds to grouping events are not performed).  

Chueh does not mention that the first task is only executed when the processor is in an idle state. Stemen et al teach that the idle time service to execute the background task ([0014]). Therefore, the background application can be classified as idle time task as this tasks do not require any user input. The background tasks are low priority tasks that can be delayed to be executed. Stemen checks whether the system is in idle state before executing the background tasks (Fig 6). Therefore, the task (i.e. background tasks) can be executed, then the minimum execution interval is elapsed, then the background task can be executed again. Although Stemen does not explicitly mention that the background task includes tasks that are performed only during idle state, it is well known that typical background tasks are primarily idle state tasks. Examiner cites Girard et al that explicitly mention that background task is an idle task when no other task is requesting CPU resources (i.e. idle state). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to process the background task or idle task during the high power state, since the background application are often non-time critical and less prioritized. Stemen teaches background tasks (or, idle tasks according to Girard) that can be executed after minimum execution interval can further have extended execution duration to reduce power consumption.  This saves power but provide better performance. 

For claim 15, Chueh, memory further comprises instructions for a second task that is executed periodically by the processor ([0042]; the triggering events are executed periodically).  

For claim 16, wherein the memory comprises instructions for a plurality of tasks, each with an associated priority level (triggering events have highest priority and cannot be delayed; the non-timing sensitive events have lower priority and can be delayed; [0028]; [0036], Chueh).  

For claim 17, wherein each of the plurality of tasks has an associated minimum execution interval ([0042]; these events are periodic and grouping events have predetermined range; [0034] [0036], Chueh).    
 
For claim 19, wherein the processor is operable in a medium power state ([0020], Chueh).  

For claim 20, wherein the memory further comprises instructions for executing a further task using the processor and a further minimum execution interval associated with the further task ([0042]; these events are periodic and grouping events have predetermined range from their period; [0034] [0036], Chueh).  

For claim 21, wherein the further task is executable when the processor is in the medium power state or the higher power state (grouping events and triggering events are executed when the device is in high power state; [0027], Chueh).
  
For claim 22, Chueh, executing the further task using the processor; after the further minimum execution interval has elapsed, determining whether the processor is in the lower power state, medium power state or higher power state ([0041] mention that grouping events are queued until a triggering event is triggered; triggering event represent the higher power state as the device is woken [0027]; thus system determines whether the processor is in higher power state; this also includes determining in sleep or shut down state); if the processor is in the medium or higher power state after the minimum execution interval elapses, executing the further task using the processor  ([0027] when triggering event wake up the device, processor performs operations corresponds to grouping events; [0036] mention that grouping events or non-timing sensitive events are delayed; thus, when the processor is in higher power state and the minimum interval has expired; the events are executed); and if the processor is in the lower power state after the minimum execution interval elapses, not executing the further task (([0036] mention that non-timing sensitive events are delayed to perform operations when triggering condition is found; [0041] mentions that grouping events are in a waiting pool regardless of wake up time till a coming triggering event; Chueh Fig 3 330 shows the suspend state; [0028] mention that operations correspond to grouping event is performed at the time of triggering event so that device will not be woken up; thus, when the grouping event’s schedule does not coincide with triggering events, the processor is in sleep state and the operations corresponds to grouping events are not performed),  

4.	Claims 2, 8, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chueh et al (US Patent Application Publication 20140195839), in view of Stemen (US Patent Application Publication 20120159209), further in view of Girard (US Patent Application Publication 20120170754) and further in view of Lei et al (US Patent Application Publication 2013/0036428; cited in IDS). 

For claim 2, Chueh or other cited art does not explicitly mention that grouping events does not have maximum interval. Lei teaches that the noontime critical events can be skipped and wait for next interval ([0030][0032]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chueh, Stemen, Girard and Lei so that events that do not have maximum interval can be processed by the system. That way the performance associated with the system has enhanced. 

For claim 8, Chueh et al teach: executing the plurality of tasks using the processor at a respective plurality of execution times (Fig 4 and Fig 5; [0042] mention that events are periodic and has executed differently in different times); after the executed tasks' associated minimum execution intervals have elapsed from their respective execution times ([0041] mention that queued in a waiting pool regardless of corresponding wake time; [0036] mention that wake event can be delayed; thus, the interval has elapsed), determining whether the processor is in the higher power state ( [0041] mention that grouping events are queued until a triggering event is triggered; triggering event represent the higher power state as the device is woken [0027]; thus system determines whether the processor is in higher power state) ; and if the processor is in the higher power state after the minimum execution intervals of a subset of the plurality of tasks have elapsed, executing the subset of the plurality of tasks  ([0027] when triggering event wake up the device, processor performs operations corresponds to grouping events; [0036] mention that grouping events or non-timing sensitive events are delayed; thus, when the processor is in higher power state and the minimum interval has expired; the events are executed)   

Chueh, Stemen or Girard does not explicitly mention the limitations: executing in an order according to their respective associated priority level. Lei teaches that non-timing critical events are executed when triggered according to the priority of the events ([0037]).  It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chueh, Stemen, Girard and Lei to execute the events according to their associated priority, since this ensures that the higher priority job is get done first. 

For claim 14, Chueh or other cited art does not explicitly mention that grouping events does not have maximum interval. Lei teaches that the noontime critical events can be skipped and wait for next interval ([0030][0032]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of of Chueh, Stemen, Girard and Lei so that events that do not have maximum interval can be processed by the system. That way the performance associated with the system has enhanced. 

For claim 18, Chueh et al teach: executing the plurality of tasks using the processor at a respective plurality of execution times (Fig 4 and Fig 5; [0042] mention that events are periodic and has executed differently in different times); after the executed tasks' associated minimum execution intervals have elapsed from their respective execution times ([0041] mention that queued in a waiting pool regardless of corresponding wake time; [0036] mention that wake event can be delayed; thus, the interval has elapsed), determining whether the processor is in the higher power state ( [0041] mention that grouping events are queued until a triggering event is triggered; triggering event represent the higher power state as the device is woken [0027]; thus system determines whether the processor is in higher power state) ; and if the processor is in the higher power state after the minimum execution intervals of a subset of the plurality of tasks have elapsed, executing the subset of the plurality of tasks  ([0027] when triggering event wake up the device, processor performs operations corresponds to grouping events; [0036] mention that grouping events or non-timing sensitive events are delayed; thus, when the processor is in higher power state and the minimum interval has expired; the events are executed)   

Chueh, Stemen, Girard does not explicitly mention the limitations: executing in an order according to their respective associated priority level. Lei teaches that non-timing critical events are executed when triggered according to the priority of the events ([0037]). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chueh, Stemen, Girard and Lei to execute the events according to their associated priority, since this ensures that the higher priority job is get done first. 

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection.  However Examiner is addressing arguments regarding Stemen to clarify the issues regarding claim. 

Applicant argues that Stemen does not execute background applications in the idle state. Examiner disagrees as Fig 6 Stemen determined the idle state before executing the background tasks. Stemen [0028] further determines the idle state before executing the background tasks. For further clarification Examiner cites Girard that clearly teaches idle tasks or background tasks executes when no other tasks request CPU resources, i.e., CPU is in idle state. Examiner also cites another reference Telesco (US Patent Application Publication 2005/0228916) that teaches system performs background tasks in the idle state ([0096]). Therefore, the background tasks include tasks that are performed only during the idle state of the processor. 

For clarifying references, this action is sent as a non-final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186